department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list legend taxpayer a plan irac amount d amount e financial_institution f financial advisor g ira x dear this is in response to your request dated date as supplemented by correspondence dated date in which your authorized representative on your behalf requested a waiver of the 60-day requirements contained in sec_402 and sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date a direct_rollover of amount d from plan was deposited into ira x on date a direct_rollover of amount e from ira c was deposited into ira x taxpayer a asserts that her intent was to roll over amounts d and e into a traditional_ira and that her failure to accomplish the rollover into the correct ira within the 60-day period prescribed by sec_402 and sec_408 of the code was due to an administrative error made by financial_institution f taxpayer a further asserts that amount d and amount e have not been used for any other purpose taxpayer a requested that financial_institution f transfer assets from plan and ira c into a traditional_ira to be established in her name taxpayer has provided a letter from financial advisor g verifying financial_institution f's mistake based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code and sec_408 of the code with respect to the distribution of amount d from plan and amount e from ira c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of d do not apply to any amount required to be distributed under sec_401 a sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation provided by taxpayer a is consistent with her assertion that the failure to accomplish a rollover of amount d and amount e into a traditional_ira in taxpayer a's name within the 60-day period prescribed by sec_402 and sec_408 of the code was due to an administrative error made by financial_institution f therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan b taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira or another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the amount transferred up to amount d will be considered a rollover_contribution within the meaning of sec_402 of the code pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount e from ira c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira or another qualified_plan provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the amount transferred up to amount e will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact i d no at please address all correspondence to se t ep ra t2 sincerely yours dyi r edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
